Citation Nr: 0029775	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of arthritis of the lumbar spine due to low 
back injury, currently rated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty in July 1967, and from 
April 1969 to April 1976.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims, 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds there is no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In an August 1999 VA examination, the examiner 
diagnosed the appellant with degenerative joint disease in 
the lumbar, thoracic and cervical spine.  The appellant is 
currently service connected for degenerative joint disease 
in the lumbar spine only.  He has alleged unemployability 
due to chronic, recurrent low back pain and difficulty with 
bending, lifting and twisting.  The examiner opined that he 
could not be employed in his ordinary occupation due to 
degenerative disc disease and degenerative joint disease of 
the spine.  However, there is nothing to reflect that the 
veteran has marked interference with employability due to 
the service-connected lumbar spine.  Rather, it was a 
combination of the disability affecting the entire spine.  
In this regard, the RO granted pension on an extraschedular 
basis.


FINDING OF FACT

Arthritis of the lumbar spine due to low back injury is 
manifested by moderate limitation of motion.


CONCLUSION OF LAW

Arthritis of the lumbar spine due to low back injury is 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010-5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of arthritis of the lumbar spine due to low back 
injury

The veteran has appealed a February 1998 RO determination 
that granted service connection for residuals of a low back 
injury; degenerative joint disease in the lumbosacral spine 
and that assigned a 10 percent evaluation.  This disability 
was evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  In June 2000, the RO issued a rating decision 
that recharacterized the service connection lumbar spine 
disability as arthritis of the lumbar spine due to low back 
injury under Diagnostic Code 5010 for traumatic arthritis and 
confirmed and continued the 10 percent evaluation. 

The appellant contends that a higher evaluation is warranted 
since his back pain prevents him from working.

The RO has met all duties owed the appellant in the 
development of his claim. under 38 U.S.C.A. §§ 5103, 5107 
(West 1991).  Service medical records were obtained.  VA 
examinations were conducted in 1997, and in 1999 in response 
to the Board's Remand.  The appellant has indicated that 
medical evidence used to support his claim to the Social 
Security Administration were unavailable.  There is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disability addressed 
has not significantly changed and a uniform evaluation is 
appropriate in this case. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  Therefore, 
the Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The schedule for rating disabilities of the musculoskeletal 
system directs evaluation of arthritis due to trauma as 
degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 
5010.  Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Severe limitation of motion of the lumbar spine is assigned a 
40 percent rating.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating.  Slight 
limitation of motion of the lumbar spine is assigned a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2000).

On VA examination in December 1997 he had flexion to 68 
degrees, extension to 20 degrees, and rotation bilaterally to 
80 degrees.  Lateral bending was to 30 degrees on the left 
and to 15 degrees on the right.  He could heel and toe stand 
without difficulty.

On VA examination in January 1998, he had flexion to 75 
degrees, extension to 25 degrees, rotation to 35 degrees, and 
lateral flexion to 30 degrees.

On VA examination in August 1999, he had flexion to 45 
degrees, extension to 20 degrees, rotation to 20 degrees, and 
lateral flexion to 20 degrees.  The appellant reported that 
his pain was made worse with bending and twisting activities.  
He had pain and stiffness that was worse in the morning and 
improved by walking and moving around during the day.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence supports a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine.  His degree of 
limitation of extension consistently falls within the 
moderate range, and his degree of limitation of flexion has 
fallen in the slight to moderate range over a series of 
examinations.  Therefore, the evidence supports his claim.

A higher evaluation is not warranted as the evidence does not 
indicate a severe limitation of lumbar motion or severe 
functional impairment.  Multiple examinations have failed to 
indicate a severe limitation, and the findings of these 
objective examiners are afforded high probative value in this 
regard.  The appellant's contentions have been considered.  
Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
Additionally, he has not alleged a severe degree of 
limitation of motion in his lumbar spine.  The Board has 
considered whether he has functional limitation of motion of 
a severe degree, and has considered his statements that 
certain movements aggravate his pain.  Less movement that 
normal has been identified, but not to a severe limitation of 
motion.  He does not have more movement than normal, and has 
not complained of weakened movement or incoordination.  There 
is no evidence of excess fatigability in light of the fact 
that he indicated his stiffness and pain improve with use 
during the day.  The appellant has more pain with certain 
motions.  However, no examiner has reported that this pain 
limits motion.  Therefore, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

A 20 percent evaluation for arthritis of the lumbar spine due 
to low back injury is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.


REMAND

Service connection for arthritis of multiple joints:

In April 1999, the Board remanded the appeal after 
determining that service connection had been granted for a 
generalized arthritic process under Diagnostic Code 5003 in 
the lumbar spine and then denied under the same Diagnostic 
Code for another joint.  The RO was instructed to issue a new 
rating decision that: 1) clarified whether service connection 
for a traumatic or degenerative arthritis had been granted in 
the lumbar spine; 2) addressed the argument that service 
connection for arthritis in other joints should be granted as 
subsequent manifestations of the same disease process under 
38 C.F.R. § 3.303 (2000); and 3) addressed noted findings in 
the service medical records with a medical opinion if 
necessary.  

A Remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand orders.  Where, as here, the Remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board is aware that the RO has recharacterized the 
service connected lumbar spine disability under Diagnostic 
Code 5010 for traumatic arthritis, based on the medical 
opinion offered in November 1999.  This examiner indicated 
that the degenerative changes in the spine were age-related.  
The examiner did not diagnose traumatic arthritis.  However, 
the RO was instructed by the Remand to address the argument 
that service connection for generalized arthritis under 
Diagnostic Code 5003 had been established and that 
subsequent manifestations of the same disease process in 
other joints are service connected, 38 C.F.R. § 3.303 
(2000).  Degenerative joint disease has been identified in 
other locations.  Degenerative joint disease was found in 
the hips, cervical spine and hands on VA examination in 
January 1998.  On examination in August 1999, degenerative 
joint disease was noted in the cervical and thoracic spine, 
and the feet.  The issue was dropped from the June 2000 
rating decision, and must be addressed by the RO.

However, the examiner also opined that the degenerative 
arthritis of "the spine" could have been accelerated with 
the alleged injuries in service that were to the low back.  
Degenerative joint disease has been diagnosed in the 
cervical and thoracic spine.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The examiner should be asked to clarify this 
statement, and the RO should then determine whether service 
connection for degenerative joint disease in the cervical 
and/or thoracic spine is warranted on a secondary basis.  
Another Remand is required for the RO to comply with the 
Board's earlier instructions. 

The RO was also instructed to reference the service medical 
records and establish, by medical examination if necessary, 
any relationship between the inservice findings and the post-
service findings.  Service medical records documented a 
complaint of painful joints in May 1967, a complaint of hip 
pain in July 1969 with a diagnosis of questionable arthritis, 
an abnormal right ankle X-ray in August 1969, an abnormal 
hand X-ray in February 1970, and complaints of left toe pain 
in March 1970.  No opinion that references these service 
medical records findings was obtained, and no determination 
whether there is a relationship between these inservice 
findings and current findings was obtained.  Another Remand 
is required for the RO to comply with the Board's earlier 
instructions.  

Prior to the Board's Remand, the RO had responded to the 
appellant's claim for a total rating for compensation based 
on individual unemployability by forwarding the necessary 
application form for this benefit, VA Form 21-8940.  The 
appellant has never submitted this application.  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid.  38 C.F.R. §§ 3.151, 3.155 
(2000).

Accordingly, this claim is REMANDED for the following action:

1.  The RO should fully comply with the 
April 1999 Remand.  This includes 
referencing the service medical records 
noted above and preparing a decision.

2.  Did the RO inadvertently grant 
service connection for a generalized 
arthritis process by using the diagnostic 
code 5003?  

3.  After obtaining clarification 
regarding the statements made by the VA 
examiner in November 1999, the RO should 
issue a rating decision on the question 
of whether service connection for 
cervical or thoracic degenerative joint 
disease is warranted on a secondary 
basis.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 3 -


